Motion by appellant to compel the court stenographer to prepare and file on or before December 31, 1960, pursuant to statute (Code Grim. Pro., § 456), a typewritten transcript of the minute of the trial, or in the alternative, to direct that appellant be released on reasonable bail or that the judgment of conviction be reversed and a new trial granted. Motion denied, without prejudice to renewal in the event that the typewritten transcript be not made available to appellant by January 5, 1961. Cross motion by the District Attorney to place this appeal on the calendar for the February Term, commencing January 30, 1961, granted; the appeal is ordered on the calendar for said term. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.